Opinion issued July 28, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00603-CV
———————————
SONYA
MONTGOMERY AKA SONYA ANDERSON, Appellant
V.
ADESA
TEXAS AKA ADESA HOUSTON, Appellee

 

 
On Appeal from the 55th District Court 
Harris County, Texas

Trial Court Cause No. 2009-56416
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.